Citation Nr: 1605074	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  14-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a right wrist scaphoid fracture.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2014 VA Form 9, the Veteran checked a box indicating that he wished to appear at a Travel Board hearing at his local RO.  In July 2015, the Board mailed the Veteran a letter informing him that hearings before the Board were optional but that if he did not respond within 30 days, the Board would use his previous selection to determine his choice of hearing.  The appellant did not respond.  Thus, a Travel Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in accordance with applicable procedures.  Appropriate notification should be given to the appellant and such notification should be documented and associated with the appellant's claims folder.  If he no longer desires a hearing he should so indicate to the RO in writing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




